DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to the claims filed 10/2/2019.  Claims 1-17, 20 and 21 are amended. Claims 1-21 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19Estevez 2018/0162561 in view of Keidar 2011/0258981.
Regarding claim 17, Estevez teaches a modular satellite (112) comprising: a plurality of discrete satellite modules (120A+120B and 120C+120D) in a stacked relationship with one another (see Fig. 2) to define a top satellite module (120A+B) and a bottom satellite module (120C+D); an ejector (138A,B [0049] In one example, the plurality of biasing devices 138A-138I can include a plurality of springs. For each layer 124A-124C of the stack 122, at least one of the springs can have a different characteristic than at least another of the springs such that the layer 124A-124C rotates as the layer 124A-124C separates from the stack 122. For instance, at least one of the springs can have a different spring constant than the at least another of the springs, and/or at least one of the springs can have a different length than at least another of the springs. In a further example, the springs can be provided in different quantities and/or locations with respect to the layer 124A-124C to cause the layer 124A-124C to rotate as the layer 124A-124C separates from the stack 122.) coupled to the bottom satellite module (see Fig. 2); and a motor (134B,C [0042] As examples, the releasable fasteners 134A-134I can include … solenoid actuated nuts.) for selectively operating the ejector ([0043] As noted above, the controller 136 can transmit signals to selectively actuate one or more releasable fasteners 134A-134I at a time. According to an aspect of the disclosure, the controller 136 is configured to cause the layers 124A-124C of spacecraft 120A-120F to release, layer by layer, from the stack 122 and the adaptor 126. In one example, the controller 136 is configured to cause the layers 124A-124C to release in an order from the top-most layer 124A in the stack 122 to the bottom-most layer 124C in the stack 122. For instance, the controller 136 can transmit a first signal to actuate the second releasable fastener(s) 134B and the third releasable fastener(s) 134C and thereby cause the first layer 124A to release from the stack 122) to eject the top satellite module from the modular satellite (see [0043] cited supra). 
Estevez does not teach each discrete satellite module comprising at least one arc thruster.
Keidar teaches a magnetically enhanced micro-cathode thruster assembly (MCT) ([0040] One embodiment of a MCT assembly 18 is configured as shown in FIG. 2, and includes a body in the form of a tubular housing 20, a tubular cathode 22, a tubular or annular insulator 24, a tubular or annular anode 26, a biasing member 28 and a magnet 30) for providing thrust via a thruster that is simple, efficient, having low mass ([0060] In operation, the MCT 10 is a simple, yet efficient electric propulsion device in the form of the MCT assembly 18 combined with an inductive energy storage PPU 11 that results in a low mass, e.g. less than 300 g, propulsion system. Propulsion is generated by plasma ignition that takes place close to the external cathode-insulator interface. That is, when the PPU supplies power to the MCT assembly, plasma is produced about the external cathode-insulator interface and directed distally by the applied magnetic field. The plasma ignition points are located along the entire external cathode-insulator interface. Plasma ignition leads to the erosion of the cathode electrode and, in the case of a conductive thin film on the insulator 24 surface, the plasma pulse provides re-deposition of the conductive thin film on the insulator 24. The basic mechanism underlying the MCT 10 is the production of micrometer-size fully ionized micro-plasmas i.e., cathode spots on the cathode's surface, which expand into vacuum at high velocities with the ions producing thrust.).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Estevez by providing each satellite module with at least one MCT as taught by Keidar to provide the satellite modules of Estevez maneuver capability via thrusters suitable for satellite application having the advantages simplicity, efficiency, and low mass.  The positioning of the satellite modules as taught in Estevez would result in a plurality of arc thrusters being in a stacked relationship with each other, with the arc thruster of the top satellite module defining being a top arc thruster and a bottom with the arc thruster of the bottom satellite module being the bottom arc thruster.  The bottom arc thruster would be coupled to the ejector via the structure of the bottom satellite module, and the motor selectively operating the ejector to eject the top satellite module from the modular satellite would also result in the ejection the top arc thruster. The recitation of “once that top arc thruster has been depleted” has been construed an intended use which does not read over the structure taught in Estevez since the motor is capable of operating so as to eject the top arc thruster once that top arc thruster has been depleted.
Regarding claim 18, Estevez in view of Keidar teaches the invention as discussed above.
Estevez further teaches a controller (136) for determining if the top arc thruster is depleted, and operating the motor to eject the top arc thruster once it is determined that the top arc thruster is depleted (the recited controller is a merely a general purpose computer since the functional language following “controller” is modified by “for”), per [0040] Esteves teaches such a general purpose computer ([0040] The controller 136 can be implemented using hardware, software, and/or firmware. For example, controller 
Regarding claim 19, Estevez in view of Keidar teaches the invention as discussed above.
Estevez in view of Keidar as discussed above also teaches wherein said plurality of arc thrusters comprise an anode and a cathode to create a discharge (the micro-plasmas cited at Keidar [0060] supra) that propels said satellite (the result of the thrust cited at Keidar [0060] supra).

Response to Arguments
Applicant’s arguments with regards to claims 17-19 have been considered but are not persuasive.  The ejector of Estevez is the collective of biasing devises and solenoid operated nuts.  As such the ejector is coupled to all of the satellite modules of the modular satellite.  Further, all of the elements in Estevez in view of Keidar would be coupled to each other since Estevez’s modular satellite is an integral structure until separation of a particular satellite module is released by a solenoid actuated nut which has been construed as a motor (an element capable of giving, imparting, or producing motion or action).  Since claims 17-19 are apparatus claims, since the motor taught by Estevez in view of Keidar is capable of selectively operating to eject the top arc thruster 

Allowable Subject Matter
Claims 1-16, 20 and 21 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The nearest prior art is Estevez.
The prior art neither teaches nor renders obvious: a modular arc thruster satellite comprising: a motor for selectively operating the push rod to eject one of the plurality of arc thrusters from the satellite via the open end of said thruster housing once that one of the plurality of arc thrusters has been expended; or a method for operating a satellite comprising: providing, a plurality of discrete arc thrusters in a stacked relationship with one another; determining if a top arc thruster of the plurality of arc thrusters, has been depleted; and, ejecting the top arc thruster if it is determined that the top arc thruster has been depleted; or a satellite comprising an ejector comprising a push rod having: a threaded first end threadably rotationally coupled with said motor; a second end opposite the first end, said second end having a head coupled to the bottom arc thruster; an intermediate portion between the first end and the second end, said intermediate portion having a linear portion; and a guide ring fixed to the satellite housing and having a central opening that receives the linear portion of said intermediate portion and prevents the push rod from rotating in response to the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741